TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-06-00749-CV


Juan Ramirez, Appellant

v.

Texas Department of Family and Protective Services, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 261ST JUDICIAL DISTRICT
NO. D-1-FM-05-003828, HONORABLE WILLIAM E. BENDER, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

	Appellant filed his notice of appeal from a judgment terminating his parental rights
on November 17, 2006.  On May 14, 2007, after appellant failed to file a brief and did not respond
to our communications, we abated the cause to the trial court to hold a hearing on whether appellant
wished to pursue the appeal.  The trial court held a hearing in September 2007, and in January and
March 2008, supplemental clerk's and reporter's records were filed.  The supplemental clerk's record
contains the trial court's findings that appellant was not indigent and that both he and his retained
attorney had abandoned the appeal.  On March 17, 2008, we sent appellant notice that we had
received the trial court's findings and that we would dismiss his appeal if he did not communicate
a desire to continue his appeal by April 1.  Appellant has not responded to our request.  We therefore
dismiss the appeal for want of prosecution.  Tex. R. App. P. 42.3(b).


					__________________________________________
					David Puryear, Justice
Before Justices Patterson, Puryear and Henson
Dismissed for Want of Prosecution
Filed:   April 22, 2008